            Case 1:18-cv-09936-LGS Document 117 Filed 09/18/19 Page 1 of 4

I<APLAN HECI<ER & FINI< LLP                                  350 FIFTH AVENUE    I SUITE 7110
                                                             NEW YORK, NEW YORK 10118

                                                             TEL (212) 763-0883 I FAX (212) 564-0883

                                                             WWW. KAPLANHECKER.COM




                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #:
                                                                                  DATE FILED: 09/18/2019
                                                                         September 17, 2019
                                   It is ORDERED that Plaintiffs shall file the letter and three exhibits
   BYECF                           that were emailed to Chambers on September 8, 2019, in the form
                                   in which they were emailed, by September 19, 2019. The parties
   The Honorable Loma G. Schofield are reminded to follow the Court's Individual Rules and
   United States District Judge    Procedures, and to communicate via ECF and not via e-mail.
   Southern District of New York   Dated: September 18, 2019
   40 Foley Square                 New York, New York
   New York, New York 10007

                  Re:      Jane Doe, et al. v. The Trump Corporation, et al., 18-cv-09936 (LGS)

   Dear Judge Schofield:

          We write on behalf of Plaintiffs in response to Defendants' letter of this afternoon.

          Our response to Defendants' request is set forth in the letter we sent Defendants on
   September 12, 2019, a copy of which is attached hereto. As stated in that letter, we will, of course,
   follow the Court's guidance in this matter. We do respectfully request that the private medical
   information relating to Mr. Quinn's family remain redacted.




                                                         Roberta A. Kaplan
                                                         KAPLAN HECKER & FINK LLP
                                                         350 Fifth Avenue, Suite 7110
                                                         New York, NY 10118
                                                         (212) 763-0883
                                                         rkaplan@kaplanhecker.com
Case 1:18-cv-09936-LGS Document 117 Filed 09/18/19 Page 2 of 4




           EXHIBIT A
            Case 1:18-cv-09936-LGS Document 117 Filed 09/18/19 Page 3 of 4

I<APLAN HECl(ER & FINI( LLP                                 350 FIFTH AVENUE      I SUITE 7110
                                                            NEW YORK, NEW YORK 10118

                                                            TEL (212) 763-0883 I FAX (212) 564-0883

                                                            WWW.KAPLANHECKER.COM




                                                          DIRECT DIAL   212.763.0884
                                                          DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                        September 12, 2019



   BY EMAIL

   Joanna C. Hendon
   Spears & Imes LLP
   51 Madison Avenue
   New York, NY 10010


                         Re:     Jane Doe, et al. v. The Trump Corporation, et al., 18 cv 9936
                                 (LGS)

   Dear Counsel:

          We write in response to your letter of yesterday’s date.

            The Court asked Defendants to submit their draft protective order to the Court by email
   (Doc. No. 106), which is what the Defendants did. Because Defendants emailed their submission
   to the Court without giving Plaintiffs a meaningful opportunity to review and respond, Plaintiffs
   were forced to respond to that submission by sending their own draft protective order, along with
   a letter explaining the difference between the two drafts. Plaintiffs submitted the parties’ prior
   correspondence on this issue, because in your email dated September 8, 2019, you explicitly
   requested that we inform the Court of your position.

          Plaintiffs do not object to Defendants seeking clarification from the Court as to whether it
   would like the parties to refile their submissions on the docket. We are happy to take guidance
   from the Court and do whatever Judge Schofield wishes in this regard.

            Finally, there was nothing inappropriate about the redactions in our correspondence. We
   redacted certain limited information that contained “information that should not be in the public
   file,” including “medical” information relating to Mr. Quinn’s family. See Rule I(B)(l) of the
   Court’s Individual Rules and Procedures for Civil Cases. For this reason, we would object to the
   public disclosure of any of the redacted information, which is completely irrelevant to the
            Case 1:18-cv-09936-LGS Document 117 Filed 09/18/19 Page 4 of 4

KAPLAN HECKER & FINK LLP                                                                          2

    protective order, contains personal information about the medical condition of Mr. Quinn’s family
    member, and was not before the Court in any event.



                                                                       Very truly yours,



                                                                       Roberta A. Kaplan


    cc: Counsel of Record
